Exhibit 10.1

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”), dated as of December 29, 2017, is
entered into by and between Select Energy Services, Inc., a Delaware corporation
(“Select”), and Crestview Advisors, L.L.C., a Delaware limited liability company
(the “Management Provider”).  Select and the Management Provider are sometimes
referred to collectively as the “Parties” and individually as a “Party.”

 

WHEREAS, Select and the Management Provider are parties to that certain
Management Services Agreement, dated December 19, 2016 (the “Management
Agreement”), pursuant to which the Management Provider agreed to provide Select
with certain management services relating to the affairs of Select, as set forth
therein, during the term of the Management Agreement or until such time as
Select and the Management Provider may otherwise agree in writing;

 

WHEREAS, pursuant to Section 2 of the Management Agreement, the Management
Agreement may be terminated by either Select, on the one hand, or the Management
Provider, on the other hand, at any time, with or without cause, upon 30 days’
prior written notice to the other Party;

 

WHEREAS, Select has determined that, in furtherance of certain of its business
objectives and priorities, it is in the best interest of Select to terminate the
Management Agreement;

 

WHEREAS, Select has undertaken an evaluation of the Services that have been
provided by the Management Provider pursuant to the Management Agreement between
the date of commencement of the Management Agreement and the date hereof;

 

WHEREAS, Select and the Management Provider have agreed that the Management
Provider will be provided a payment in the amount of $637,699.00 (the
“Termination Payment”) in consideration for such Services;

 

WHEREAS, each of Select, including the disinterested directors of Select, and
the Management Provider have determined that the amount of the Termination
Payment, in light of the Services that have been provided by the Management
Provider pursuant to the Management Agreement, is fair and reasonable;

 

WHEREAS, the payment of the Termination Payment hereunder has been authorized
and approved by the disinterested directors of Select; and

 

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Management Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

1.                                      Termination of the Management
Agreement.  Effective as of December 29, 2017 (the “Effective Date”) and upon
payment of the Termination Payment, the Parties agree that the Management
Agreement is terminated pursuant to the terms hereof and thereof, with no
further liability (of any nature) arising for Select or any of its Subsidiaries
in connection with such Management Agreement.

 

2.                                      Release.  Effective as of the Effective
Date, each Party does hereby forever release, discharge and acquit the other
Party of and from any and all claims, demands, obligations, liabilities,
indebtedness, responsibilities, disputes, breaches of contract, breaches of duty
or any relationship, acts, omissions, cause or causes of action (whether at law
or in equity), debts, sums of money, accounts, compensations, contracts,
controversies, promises, damages, costs, rights of offset, losses and expenses,
of every type, kind, nature, description or character (“Claims”), whatsoever
arising out of the Management Agreement or any acts or omissions of the other
Party to the Management Agreement, occurring at any time before or after the
date hereof, which in any way arise out of, are connected with or relate to the
Management Agreement. For the avoidance of doubt, this provision shall not
release, discharge or acquit any Party from any Claim other than Claims arising
under the Management Agreement.

 

3.                                      Miscellaneous.

 

(a)                                 Successors and Assigns.  This Agreement and
all covenants and agreements contained herein and rights, interests or
obligations hereunder, by or on behalf of any Party, shall bind and inure to the
benefit of the respective successors and permitted assigns of the Parties.
Neither this Agreement nor any of the covenants and agreements herein or rights,
interests or obligations hereunder may be assigned or delegated by any Party
without the prior written consent of the other Party.

 

(b)                                 Survival.  For the avoidance of doubt, in
accordance with Section 2(b) of the Management Agreement, nothing in this
Agreement shall be deemed to amend, modify or terminate the indemnification
obligations of Select set forth in Section 5 of the Management Agreement.

 

(c)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Delaware without giving effect to any choice of law or conflict provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the laws of any jurisdiction other than the State of Delaware to be
applied.  Any dispute or controversy arising from this Agreement shall be
adjudicated in the Delaware Court of Chancery or, if such court does not have
jurisdiction, any Delaware state court or United States federal court sitting in
the State of Delaware, and any appellate court from any thereof, and the parties
irrevocably submit to the jurisdiction of such courts in respect of any such
action or proceeding.

 

(d)                                 Counterparts.  The Parties may execute this
Agreement in two or more counterparts, each of which shall be an original and
all of which together shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
PDF shall be effective as delivery of a manually executed counterpart to this
Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Headings.  The headings used in this
Agreement are for the purpose of reference only and shall not affect the meaning
or interpretation of any provision of this Agreement.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

SELECT:

 

 

 

SELECT ENERGY SERVICES, INC.

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Gary M. Gillette

 

Name:

Gary M. Gillette

 

Title:

Chief Financial Officer and Senior Vice President

 

 

 

 

 

MANAGEMENT PROVIDER:

 

 

 

CRESTVIEW ADVISORS, L.L.C.

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Robert V. Delaney, Jr.

 

Name:

Robert V. Delaney, Jr.

 

Title:

Managing Director

 

[SIGNATURE PAGE TO TERMINATION AGREEMENT — MANAGEMENT SERVICES AGREEMENT]

 

--------------------------------------------------------------------------------